UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4072


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THEODORE WILLIAM WELLS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:13-cr-00249-CMH-1)


Submitted:   August 6, 2015                 Decided:   August 18, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Mark Diamond, Richmond, Virginia, for Appellant.     Dana J.
Boente, United States Attorney, Joseph V. Longobardo, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Theodore        William       Wells    pleaded       guilty      to    failure     to

register as a sex offender, in violation of 18 U.S.C. § 2250(a)

(2012),    and      the   district       court    sentenced     him    to   18   months’

imprisonment followed by 10 years of supervised release.                              Wells

appeals, arguing that the district court failed to explain its

reasons for imposing this sentence.                      We vacate and remand for

further proceedings consistent with this opinion.

     In     explaining       a    sentence,        the    district     court     is     not

required       to    “robotically          tick     through     § 3553(a)’s           every

subsection.”         United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006).         However, the court “‘must make an individualized

assessment       based     on     the    facts     presented’      when     imposing      a

sentence,      ‘applying        the     relevant    §    3553(a)      factors    to     the

specific circumstances of the case’ and the defendant, and must

‘state    in    open      court    the    particular      reasons      supporting       its

chosen sentence.’”           United States v. Lymas, 781 F.3d 106, 113

(4th Cir. 2015) (quoting United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009)) (emphasis omitted).

     We conclude that the district court failed to adequately

explain its sentence.             The court offered no explanation except

the general statement that it had considered the appropriate

§ 3553(a) factors and concluded that a sentence at the low end

of the Sentencing Guidelines was appropriate.                         Furthermore, the

                                             2
Government    has     not    attempted      to    establish      that    the     district

court’s error was harmless.               See United States v. Thompson, 595
F.3d 544,   548     (4th   Cir.       2010)   (“For    a    procedural       sentencing

error to be harmless, the government must prove that the error

did not have a substantial and injurious effect or influence on

the result.” (internal quotation marks omitted)).

       Additionally,        as    the    Government      concedes,       the    district

court relied on an incorrect calculation of the Guidelines range

applicable       to   supervised         release,       in    light     of   clarifying

amendments to the Guidelines range enacted after the presentence

report was drafted.              U.S. Sentencing Guidelines Manual § 5D1.2

cmt. n.1 (2014); see United States v. Price, 777 F.3d 700, 711

(4th    Cir.),    cert.      denied,      135    S.     Ct.   2911    (2015)      (“[T]he

Guidelines recommend that [a defendant convicted of failing to

register] receive a five-year term of supervised release, rather

than a term within a range of five years to life.”); United

States v. Collins, 773 F.3d 25, 31-32 (4th Cir. 2014), cert.

denied, 135 S. Ct. 1868 (2015).                  Because the district court did

not have the benefit of the Guidelines amendment at the time of

Wells’ sentencing, “[t]his Circuit's practice is to vacate and

remand for resentencing.”            Collins, 773 F.3d at 32.




                                            3
       Accordingly,      we     vacate      Wells’      sentence   and      remand   for

further      proceedings      consistent         with   this   opinion. *      We    deny

Wells’ motion for leave to file a pro se brief. We dispense with

oral       argument   because       the    facts    and   legal    contentions       are

adequately      presented      in    the    material      before   this      court   and

argument will not aid the decisional process.

                                                               VACATED AND REMANDED




       *
       Wells’ additional arguments that the district court lacked
authority to impose a 10-year term of supervised release are
frivolous. The district court had statutory authority to impose
“any term of years not less than 5, or life” for “any offense
under section . . . 2250.” 18 U.S.C. § 3583(k) (2012) (emphasis
added).



                                             4